Ames, J.
On a complaint of this kind, it is of course material to show the character and deportment of the persons resorting to the house in question. We cannot doubt that in such a case it would be competent for the prosecution to prove that the place was kept ostensibly as a dance hall, but really as a place of resort for notorious prostitutes, where they were to meet with dissolute men, and to make assignations and appoint meetings for purposes of prostitution. This would certainly be admissible as part of the evidence. There is nothing in the bill of exceptions to indicate that it was all the evidence offered at the trial. The habitual meeting of such persons for such purposes would inevitably tend to produce riotous and disorderly conduct. Whether such evidence standing alone would be sufficient to sustain the charge is a question not raised by these exceptions.

Exceptions overruled.